DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Leon Radomsky on 3/11/2021.
The application has been amended as follows: 
1. (Currently Amended) A method of forming a light emitting diode (LED), comprising: forming a n-doped semiconductor material layer over a substrate; forming an active region including an optically active compound semiconductor layer stack configured to emit light on the n-doped semiconductor material layer; forming a p-doped semiconductor material layer on the active region; depositing a nickel layer directly on the p-doped semiconductor material layer; etching back the nickel layer to expose a nickel-doped surface region of the p-doped semiconductor layer; and forming a conductive layer on 
3.    (Currently Amended) The method of Claim1, wherein the nickel layer is completely removed from the p-doped semiconductor material layer surface after the step of etching back the nickel layer.

4.    (Currently Amended) The method of Claim 1, wherein:the conductive layer comprises a platinum layer which contacts the nickel-doped surface region of the 

6. (Currently Amended) The method of Claim 1, wherein: the conductive layer comprises a silver layer which contacts the nickel-doped surface region of the p-doped semiconductor material layer; and the p-doped semiconductor material layer comprises p-doped gallium nitride or p-doped aluminum gallium nitride.

Notice of Allowance
Claim 1 & 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: etching back the nickel layer to expose a nickel-doped surface region of the p-doped semiconductor layer; and forming a conductive layer on  the exposed nickel-doped surface region.
Claims 7 & 8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 7 including: expose a nickel-doped surface region of the p-doped semiconductor layer; and forming a conductive layer on the exposed nickel-doped surface region; wherein: the step of etching back the nickel layer forms the residual nickel layer; and the step of forming a conductive layer comprises depositing a transparent conductive oxide on the p-doped semiconductor layer and forming a nickel-
The closest prior art of record, Seong et al (US Pub no 2005/0199888 A1) fails to teach expose a nickel-doped surface region of the p-doped semiconductor layer; and forming a conductive layer on the exposed nickel-doped surface region. Seong et al also does not teach the step of forming a conductive layer comprises depositing a transparent conductive oxide on the p-doped semiconductor layer and forming a nickel-doped conductive oxide layer between the p-doped semiconductor material layer and the conductive layer.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813